McCrary, C. J.
Interest is allowed upon the ground that the debtor is in default and has the use of claimant’s money. It is never allowed where, by the order of a court of competent jurisdiction, or by the interposition of the law, or the act of the creditor, payment of a debt has been prevented. During the continuance of such prevention the interest does not run. If a fund is in the custody of the law — in the possession of a court — and cannot be paid out without the order of such court, it does not ordinarily bear interest. I know of no principle of law or equity upon which the interest claimed can be allowed at the expense of the general unsecured creditors, who are certainly in nowise responsible for the delay in making the final order of distribution. 1 Am. Lead Gases. (3d Ed.) 516 et seq.
Demurrer to bill sustained. Decree for respondent.